Citation Nr: 0728089	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-17 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1969 to 
June 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision.


FINDING OF FACT

The evidence fails to connect the veteran's hypertension to 
his time in service.


CONCLUSION OF LAW

Criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran testified that he began taking medication for 
hypertension several years after being discharged from 
service.  He indicated that he served in the National Guard 
following active duty, but did not receive any treatment for 
hypertension and was not put on any profiles while in the 
National Guard.  The veteran stated that no one had ever told 
him that he had hypertension while he was in the military.  

The veteran testified that he believes there may be a 
relationship between his exposure to Agent Orange during 
service and his subsequent development of hypertension, 
although no doctor has suggested this link to him, and the 
veteran's representative acknowledged that hypertension had 
not been presumptively linked to herbicide exposure.  The 
veteran indicated that he discovered he had hypertension 
while seeking treatment for his back injury shortly after 
service, and he recalled being worried that he would not pass 
his National Guard physical because of high blood pressure.  
However, he testified that his blood pressure was fine at the 
National Guard physical.  The veteran indicated that he began 
being prescribed medication for hypertension in 1973 or 1974, 
and he has been getting his medication from the same local 
pharmacy the entire time.

Service medical records fail to show a diagnosis of 
hypertension while the veteran was in service.  The veteran 
denied having high blood pressure on his enlistment physical 
in 1969, on a medical history survey in March 1970, and on a 
National Guard physical in February 1972.  Blood pressure 
readings from while the veteran was in service show:

Examination
Date
Systolic
Diastolic
Pre-induction
October 1969
126
76
Separation 
physical
June 1971
120
78
Induction 
physical for 
National Guard
February 1972
130
84

While these results show elevated blood pressure, none of the 
test results showed hypertension.

The veteran's file is void of any treatment records for many 
years after he was discharged from service, as the veteran's 
family doctor who initially prescribed blood pressure 
medication had passed away, and all of his records had been 
destroyed. 

In January 2001, the veteran's private doctor indicated that 
the veteran had a 20 year history of progressive obesity and 
hypertension, and opined that obesity was the etiology of the 
veteran's hypertension.  At a neurological consultation in 
April 2003 it was noted that the veteran had a history of 
hypertension and was morbidly obese.  In June 2004, the 
veteran's private doctor indicated that the veteran had 
benign hypertension as his blood pressure was 158/80.  

VA treatment records confirm the diagnosis of hypertension, 
but the earliest VA records appear roughly three decades 
after the veteran's discharge from service, and there is no 
indication in the VA treatment records that the veteran's 
hypertension was related to service.

The veteran indicated that he was diagnosed with hypertension 
several years after being discharged from service, and 
service medical records fail to show hypertension while the 
veteran was in service; as such, to establish service 
connection, a medical opinion of record is necessary to 
relate the veteran's currently diagnosed hypertension with 
his time in service.  While the veteran believes that his 
hypertension was caused by his time in service, he is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, the veteran's opinion is insufficient 
to provide the requisite nexus between hypertension and his 
time in service.  

The veteran's claims file is void of a medical opinion of 
record indicating that it is as likely as not that the 
veteran's hypertension was caused by his military service; 
and the only medical opinion as to the etiology of the 
hypertension suggests that it is related to the veteran's 
obesity.

While the veteran believes that his hypertension may have 
been caused by exposure to a herbicide while in the Republic 
of Vietnam, he has submitted no medical evidence to 
substantiate his assertion. 

VA recognizes that certain diseases are related to herbicide 
exposure and will grant service connection on a presumptive 
basis for these diseases.  The diseases which are covered by 
this presumption are: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
Hypertension is not included in the list, and as such it 
cannot be presumptively service connected.  

The veteran's claims file is void of a medical opinion of 
record indicating that it is as likely as not that his 
hypertension is related to service; the medical evidence 
fails to show hypertension while the veteran was in service; 
and it has been suggested by the veteran's private doctor 
that the veteran's hypertension is the result of his obesity.  
As such, the criteria for service connection have not been 
met with respect to hypertension and the veteran's claim is 
therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in July 2004, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above.
 
VA and private treatment records have been obtained, as have 
service medical records.  Additionally, the veteran testified 
at hearings before both the RO and the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for hypertension is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


